Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
2.	This Office action is based on response filed on 04/29/2021. Claims 1, 11 and 20 have been amended.  Claims 5 and 15 have been canceled.  Claims 1-4, 10-14 and 20 have been amended to overcome the double patenting between the instant application and application 16/164,059.  Therefore, the double patenting for claims 1-4, 10-14 and 20 have been withdrawn.  Claims 1-4, 10-14 and 20 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims. 
 More specifically for independent claim 1, independent claim 11 and independent claim 20, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“wherein the game application has a present internal running scenario that comprises a team battle scenario and a non-team battle scenario, wherein the system-state information comprises a usage state of a microphone of the terminal device, and wherein the usage state comprises an enabled state and a disabled state; 
determining, by the operating system, that the present internal running scenario of the game application is the team battle scenario when detecting that the usage state of the microphone is the enabled state; 

adjusting, by the operating system, allocation of system resources for the team battle scenario according to the performance improvement strategy corresponding to the team battle scenario; 
determining, by the operating system, that the present internal running scenario of the game application is the non-team battle scenario when detecting that the usage state of the microphone is the disabled state; 
acquiring, by the operating system, a performance improvement strategy corresponding to the non-team battle scenario; and 
adjusting, by the operating system, allocation of system resources for the non-team battle scenario according to the performance improvement strategy corresponding to the non-team battle scenario.”
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 11 and 20.  The dependent claims 2-4 and 12-14 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/               Primary Examiner, Art Unit 2199